NEWS RELEASE Crosshair Reports Initial Gold Recoveries of 98% at Golden Promise Dated: June 02, 2010 (NYSE Amex: CXZ) (TSX: CXX) Crosshair Exploration & Mining Corp. (NYSE Amex: CXZ) (TSX: CXX) (“Crosshair”) is pleased to announce that the first set of results from the metallurgical test work has been received from the Golden Promise Project in central Newfoundland, Canada. The Golden Promise Project is a joint venture with Paragon Minerals Corporation (TSX.V: PGR) (“Paragon”). A composite sample from six previously completed drill holes was submitted to SGS Mineral Services Vancouver, BC (“SGS”) for preliminary metallurgical testing including gravity concentration, flotation and determination of the cyanide leaching characteristics.Thirty-four (34) samples from the drill holes were composited to provide one sample of 34.4 kilograms with a head grade which assayed 4.5g/t gold as compared to the weighted average historical assay grade based on the individual samples of 4.18 g/t gold.The results indicate that the gold in the vein can be effectively recovered using gravity concentration in combination with flotation or leaching, or by direct leaching.Gravity concentration recovers 85% of the gold at 120 microns and the remaining gold in the gravity tails can be recovered either by flotation after regrinding (96% rougher recovery at 110 microns) or by cyanide leaching (94% recovery in 72 hours at 70 microns).The gold can also be recovered by direct leaching of the whole rock sample at 70 micron grind over a 72 hour period resulting in 98% extraction of the gold. “It is very encouraging to see that the gold at Golden Promise is readily extractable” says Stewart Wallis, President and CEO of Crosshair.“Further test work on the recently drilled holes will refine the extraction process ahead of our bulk sample.” Drill core samples from the 12 infill holes drilled this year in the central part of the Jaclyn Main Deposit are currently with SGS where additional metallurgical testwork will further define the extraction process flowsheet. Following a detailed review of the exploration data and metallurgical results, Crosshair and Paragon plan to conduct a surface bulk sampling program.The bulk sample is aimed at providing a more representative gold grade, testing structural and grade continuity and mining/milling characteristics for the Jaclyn Main Deposit. The 2010 exploration program is being funded by Crosshair as part of the 2009 Joint Venture Agreement.Crosshair has a 60% interest in the Golden Promise Project with an option to acquire up to a 70% interest from Paragon.For full acquisition details, please refer to News Release dated May 5th, 2009. Crosshair’s exploration work on the Golden Promise Project is being carried out by Barry Sparkes, Consulting Geologist to Crosshair and supervised by Stewart Wallis, P.Geo., a member of the Professional Engineers and Geoscientists of BC, the President and CEO of Crosshair and a Qualified Person as defined by NI43-101.Mr. Wallis has verified that the results presented above have been accurately summarized from the official reports provided to Crosshair.Hoe Teh, P.Eng. is the Qualified Person supervising the metallurgical testwork. The metallurgical testwork was completed on a combination of previously drilled quartered HQ- and NQ-diameter drill core from the central and near-surface section of the Jaclyn Main Zone.The drill core was stored in the secured core storage facility in Badger, NL.A total of 34 individual samples of drill core from six holes were composited to form one sample weighing 34.4 kg.The composite sample was crushed to -10 mesh then blended and split into individual charges for the various metallurgical tests.The head sample was assayed for gold using screen metallics analysis. About Crosshair Crosshair is a prominent player in the exploration and development of uranium, vanadium and gold in the US and Canada.Its flagship Project, Bootheel, is located in uranium mining friendly Wyoming and with its in-situ mining potential; Bootheel is designed for near term production.The CMB Uranium/Vanadium Project is located in Labrador, Canada and has four currently defined resources – C Zone, Area 1, Armstrong and Two Time Zone.The Crosshair team is comprised of knowledgeable and experienced professionals with both exploration and mining backgrounds. For more information on Crosshair and its properties, please visit the website at: www.crosshairexploration.com. ON BEHALF OF THE CROSSHAIR BOARD "Mark J. Morabito" Executive Chairman T: 604-681-8030 F: 604-681-8039 E: info@crosshairexploration.com www.crosshairexploration.com Cautionary Note Regarding Forward-Looking Information Information set forth in this news release may involve forward-looking statements under applicable securities laws. Forward-looking statements are statements that relate to future, not past, events. In this context, forward-looking statements often address expected future business and financial performance, and often contain words such as "anticipate", "believe", "plan", "estimate", "expect", and "intend", statements that an action or event "may", "might", "could", "should", or "will" be taken or occur, or other similar expressions. By their nature, forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements, or other future events, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following risks: the risks associated with outstanding litigation, if any; risks associated with project development; the need for additional financing; operational risks associated with mining and mineral processing; fluctuations in uranium, gold and other commodity prices; title matters; environmental liability claims and insurance; reliance on key personnel; the potential for conflicts of interest among certain officers, directors or promoters with certain other projects; the absence of dividends; competition; dilution; the volatility of our common share price and volume; and tax consequences to U.S. shareholders. Forward-looking statements are made based on management's beliefs, estimates and opinions on the date that statements are made and the Company undertakes no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Investors are cautioned against attributing undue certainty to forward-looking statements.
